

Exhibit 10.3
FIRST AMENDMENT TO
THE AMENDED AND RESTATED
TRANSPORTATION SERVICES AGREEMENT


THIS FIRST AMENDMENT (“Amendment”) TO THE AMENDED AND RESTATED TRANSPORTATION
SERVICES AGREEMENT is effective this June 1, 2020 by and between Marathon
Petroleum Company LP, a Delaware limited partnership (“MPC”) and Hardin Street
Marine LLC, a Delaware limited liability company (“HSM”). MPC and HSM may be
referred to collectively as the “Parties” and each individually as a “Party” as
necessary.


WHEREAS, MPC and HSM entered into the Amended and Restated Transportation
Services Agreement on December 18, 2015 (“Agreement”), pursuant to which HSM
agreed to provide certain marine transportation services to MPC; and


WHEREAS, MPC and HSM desire to amend the Equipment used by HSM to provide
services to MPC, and to amend the rates being charged by HSM.


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, MPC and HSM agree as follows:


1.
Exhibit B and Exhibit C of the Agreement are deleted in their entirety and
replaced with attached Exhibit B and Exhibit C.



2.
Except as amended herein, all other terms and conditions of the Agreement shall
remain in full force and effect. In the event of any conflict between the terms
of the provision of this Amendment and the terms and provisions of the
Agreement, the terms and provisions of this Amendment shall prevail. Any terms
not defined in this Amendment shall have the same meaning as specified in the
Agreement.







Signature Page Follows


































Page 1 of 2




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.
 
 
 
 
 
MARATHON PETROLEUM COMPANY LP
 
HARDIN STREET MARINE LLC
By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Andy Melton
 
By:
/s/ Todd Sandifer
 
 
 
 
 
 
 
 
 
 
Name:
Andy Melton
 
Name:
M. Todd Sandifer
 
 
 
 
 
 
 
 
 
 
Title:
Light Products Supply Ops & Trading VP
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







































    






















Page 2 of 2




--------------------------------------------------------------------------------





Exhibit B


TRANSPORTATION SERVICES AND RATES


Equipment Category
Daily Rate
C1 Barge Clean Small
$1,324.90
C2 Barge Clean 10K
$1,269.69
C3 Barge Clean 30K
$2,373.77
H2 Barge Heater 10K
$1,324.90
H3 Barge Heater 30K
$2,732.60
B1 Boat 1000-1999 HP
$6,182.85
B2 Boat 2000-2999 HP
$6,707.29
B3 Boat 3000-3999 HP
$7,535.35
B4 Boat 4000-4999 HP
$8,970.66
B5 Boat 6000-6999 HP
$9,050.00

Transportation Service Monthly Rate
Fleeting Services
Mooring services for barges
Subject to Section 4.3(a):
•    June 1, 2020 and after: 190 spaces* at a rate of $103.69 per day.
Tankerman Services
U.S. Coast Guard licensed tankerman services for assurance of safe transfer of
refined, chemical and liquefied gas cargoes.
Billed in aggregate monthly at hourly rates for each barge transfer, plus
overtime rates for time in excess of eight hours, as listed on Exhibit G, plus
mileage for travel by a tankerman in a personally owned vehicle at the Internal
Revenue Service published standard mileage rate when traveling between work
sites, or when called from home to report tankerman duties.
Cleaning and Repair Facility Charges
Cleaning of Cargo tanks, voids, boat bilges and fuel/slop tanks. This includes
labor, materials, and services.


Other routine repair and maintenance services at MPC facilities, including, but
not limited to: labor and materials for welding, electrical, mechanical, and
hose and pipe testing.
Billed in aggregate monthly at market rates for the number of hours required for
each service. Labor is billed hourly; materials and supplies shall be billed at
cost plus thirty percent.

*It is agreed between HSM and MPC that the number of fleeting spaces may adjust
throughout this term which, subject Section 4.3(a). may require a rate
adjustment.








--------------------------------------------------------------------------------





Exhibit C


EQUIPMENT*


Equipment Category
Quantity
C1 Barge Clean Small
27
C2 Barge Clean 10K
18
C3 Barge Clean 30K
212
H2 Barge Heater 10K
2
H3 Barge Heater 30K
46
B1 Boat 1000-1999 HP
2
B2 Boat 2000-2999 HP
5
B3 Boat 3000-3999 HP
5
B4 Boat 4000-4999 HP
10
B5 Boat 6000-6999 HP
1









Note: This list may be updated by Memorandum to File pursuant to Section 3.1(a).












